DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  4/28/2021 has been entered.
 

Response to Arguments

Applicant’s arguments with respect to claims 1-2, 4-5, 15-16, 18-19, and 29-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner note: The examiner thanks for applicant’s representative for providing clarity to applicant’s claimed invention. In order to advance prosecution, the examiner cited art 

Claim Objections
Claims 2 and 16 objected to because of the following informalities: Independent claims are stated duration ID/field is in a MAC header. Thus, a controller configured to generate the MAC header does not further limited the independent claim invention.  Appropriate correction is required. 


Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 15-16, 18-19, and 29-34 are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. (US 2019/0297146, which was cited in previous 892 filed on 11/05/2020) in view of Huang et al. (US 2017/0201956, which was cited in previous 892 filed on 3/06/2021).

With regard to claims 1 and 15, Noh teaches (see figure 2 and figure 12): Communication apparatus, comprising: 
a transceiver (paragraphs 81 and 86) configured to transmit and receive signals over a wireless channel in accordance with both a first communication protocol and a second communication protocol  (paragraphs 147-148 WAVE2 standard and legacy standard),  the second communication protocol being backward-compatible with the first communication protocol (paragraphs 164 and 253: Embodiments maintain backward compatibility with a legacy wireless network standard while providing improved performance relative to the legacy wireless network standard.), 
the transceiver being configured to provide capabilities that are supported by the second communication protocol but are not supported by the first communication protocol  (see figure 8: Wave2 sig: pargaraphs 149-153); and 

a communication controller (see figure 2: paragraphs 75, and 81-84), which is configured to generate data frames for transmission by the transceiver (paragraphs 75,  136, and 142),  the date frames including frame headers with a format is are compatible with the first communication protocol  (paragraphs 137, 148-149,  164,  201: In the  ) while including, in a specified field of the frame headers (see first information in WAVE2 sig ofdm symbol: paragraphs 170-172),  a predefined value  (paragraphs 170-172), wherein the specified field is a duration/ID field ( In an embodiment, the duration of the GI could be indicated explicitly by a first information included in the WAVE2 PPDU. In an embodiment, the first information could be included in WAVE2 SIG OFDM symbol.) 


the duration value defining one of a fractional slot time not compatible with first communication protocol (also see table 2 in figure 7 and paragraphs 198-200: [0199] In an embodiment, the first duration is 1.6 .mu.s. In an embodiment, the second duration could be longer than 16 .mu.s (such as, for example, 3.2 .mu.s).) to further indicate that the apparatus is capable of communicating in accordance with the second communication protocol (see step 1208: first information indicate WAVE2 standard: paragraphs 173-175) and 
not a fractional slot time compatible with first communication protocol (paragraph 202) to further indicate that the apparatus is capable of communicating in accordance with the first communication protocol (see step 1210: indicate legacy standard: paragraphs 173-175) 

    PNG
    media_image1.png
    567
    728
    media_image1.png
    Greyscale

Although Noh teaches the MAC processor (see figure 2), Noh fails to explicitly teach the duration/ID field  is a medium access control (MAC) header and the duration/ID field used in signaling a duration value of acknowledgement frames to the data frames in terms of slot times.   

Similar to Noh, Huang discloses a wireless system that can exchanges frames between legacy devices and enhanced wireless devices using different IEEE standards (see figure 1: paragraphs 14-17).  Huang discloses duration/ID field in MAC portion (header) in PPDU (paragraphs 28-32: see figure 2).  In figure 3, Huang discloses the 

    PNG
    media_image2.png
    349
    562
    media_image2.png
    Greyscale


Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have the duration/ID field  be in the medium access control (MAC) header and the duration/ID field used in signaling a duration value of acknowledgement frames to the data frames in terms of slot times as taught by Huang in the wireless system of Noh in order to reduce other devices from accessing the network (Huang: paragraph 40).   


    PNG
    media_image3.png
    450
    693
    media_image3.png
    Greyscale


With regard to claims 2 and 16, Huang also teaches: wherein the communication controller is configured to generate a medium access control (MAC) header of the data frames, which includes the specified field as a part of the MAC header (see figure 6: paragraphs 65-68 ).  

    PNG
    media_image4.png
    107
    412
    media_image4.png
    Greyscale


With regard to claims 4 and 18, Huang also teaches: wherein the data frames generated by the communication controller that include the predefined value in the specified field of the frame headers comprise broadcast frames, to be received and 
With regard to claims 5 and 19, Noh teaches: wherein the communication controller is configured to process data frames received by the transceiver from a wireless station, and in 2Application No. 16/568287Docket No.: MARI 1056-USO4 response to detecting that the specified field in a received data frame contains the predefined value, to respond to the wireless station by transmitting a data frame in accordance with the second communication protocol  (see step 1208: first information indicate WAVE2 standard: paragraphs 173-175).  

With regard to claims 6 and 20, Sadeghi teaches: wherein the first communication protocol is an IEEE 802.11p protocol, and the second protocol in an IEEE 802.11bd protocol  (paragraphs 62 and 98:   The legacy devices 506 may operate in accordance with one or more of IEEE 802.11 a/b/g/n/ac/ad/af/ah/aj/p, or another legacy wireless communication standard. The legacy devices 506 may be IEEE 802 stations. The stations 504 may be wireless transmit and receive devices such as vehicles, and road side units, cellular telephone, smart telephone, handheld wireless device, wireless glasses, wireless watch, wireless personal device, tablet, or another device that may be transmitting and receiving using the IEEE 802.11 protocol such as IEEE 802.11p/ay/ax/bd or another wireless protocol. The stations 504 and/or access point 502 may be attached to a BSS or may operate outside the context of BSS ).  


With regard to claims 29 and 31, Elliot also teaches: wherein the communication controller is configured to process data frames received by the transceiver from multiple wireless stations in a neighborhood of the apparatus, and upon detecting that at least one of the received data frames does not contain the predefined value defining the fractional slot time, to transmit further data frames in accordance with only the first communication protocol (see step 1210: indicate legacy standard: paragraphs 173-175)

With regard to claims 30 and 32, Huang also teaches: wherein the communication controller is configured to process data frames received by the transceiver from multiple wireless stations in a neighborhood of the apparatus and to transmit a broadcast frame in accordance with the second communication protocol only when all of the data frames received by the transceiver within a specified time interval prior to transmitting the broadcast frame contain the predefined value defining the fractional slot time (paragraph 21: 
Description of Disclosure - DETX (20):
   [0021] Some embodiments relate to HE communications. In accordance with some IEEE 802.11 embodiments, e.g. IEEE 802.1 lax embodiments, a master station 102 may operate as a master station which may be arranged to contend for a wireless medium (e.g., during a contention period) to receive exclusive control of the medium for an HE control period. In some embodiments, the HE control period may be termed a TXOP. The master station 102 may transmit a HE master-sync transmission, which may be a trigger frame or HE control and schedule transmission, at the beginning of the HE control period. The master station 102 may transmit a time duration of the TXOP and sub-channel information. During the HE control period, HE STAs 104 may communicate with the master station 102 in accordance with a non-contention based multiple access technique such as OFDMA or MU-MIMO. This is unlike conventional WLAN communications in which devices communicate in accordance with a contention-based communication technique, rather than a multiple access technique. During the HE control period, the master station 102 may communicate with HE stations 104 using one or more HE frames. During the HE control period, the HE STAs 104 may operate on a sub-channel smaller than the operating range of the master station 102. During the HE control period, legacy stations refrain from communicating.


With regard to claims 33 and 34, Noh teaches: wherein the fractional slot time of the duration value is ignored by a receiving station which receives the data frames and a default value of the duration valued defined by the first protocol is used by the receiving station instead of the ignored duration value, the receiving station capable of communicating in accordance with only the first communication protocol  (paragraphs 173-175:  
   [0175] At S1210, the process 1200 receives and decodes the PPDU in accordance with a legacy standard, such as the IEEE 802.11p standard. This may include decoding the PPDU based on control information in a L-SIG field preceding the N.sup.th OFDM symbol. The process 1200 then exits.  
 Also see paragraphs 21 and 64 of Huang. ) 
 

Allowable Subject Matter




Claims 6 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS R SMITH whose telephone number is (571)270-1096.  The examiner can normally be reached on Monday-Friday 9:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MARCUS SMITH/           Primary Examiner, Art Unit 2419